Laweence, Judge:
The question of the proper value for duty purposes of the importations covered by the appeals for a reappraisement enumerated in schedule “A,” attached to and made part of this decision, is before the court for decision.
The respective parties have submitted said appeals for decision upon a stipulation to the effect that on or about the dates of exportation of the merchandise, the prices at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, are represented by the appraised values, less the amounts added by the appraiser for packing costs. It was further stipulated and agreed that, on or about the dates of exportation of said merchandise, neither such nor similar merchandise was freely offered for sale to all purchasers in the principal markets of the country *459of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States.
Upon the agreed facts, I find that foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)), is the proper basis for the determination of the value of the involved merchandise and that such value is represented by the appraised values, less the amounts added by the appraiser for packing costs. Judgment will be entered accordingly.